IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,313-01


GENE BUENTELLO, Relator

v.

 DISTRICT CLERK, MONTGOMERY COUNTY





ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NOS. 3-12-09046-CR, 04-01-00454-CR, 05-01-00505-CR
IN THE 221ST JUDICIAL DISTRICT COURT OF MONTGOMERY COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed three applications for a writ of habeas
corpus in the 221st Judicial District Court of Montgomery County, that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of
Montgomery County, is ordered to file a response with this Court by submitting the record on such
habeas corpus applications or by setting out the reasons that no applications have been forwarded
to this Court.  This application for leave to file a writ of mandamus will be held in abeyance until
the respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.

Filed: August 9, 2006
Do not publish